HARTZ, Circuit Judge
concurring:
I concur in the judgment and Part II of Judge Kelly’s opinion. I find it unnecessary, however, to address most of the matters discussed in Part I.
Although it was not totally clear from the briefs on appeal, counsel for Mr. Villa-grana-Flores stated unequivocally at oral argument that he was not challenging the legality of Mr. Villagrana-Flores’s detention. His claim was solely that it was improper for the officers to conduct a records check of his criminal record when the purpose of his detention was mental illness. Given that clarification, we can easily dispose of this appeal. Even assuming that Mr. Villagrana-Flores was not detained for a criminal violation, the records check did not infringe his Fourth Amendment rights. He has no Fourth Amendment interest in the public records that were reviewed in the records check. See Nilson v. Layton City, 45 F.3d 369, 372 (10th Cir.1995). Nor does he claim that his detention was unlawfully prolonged while the officers requested the records check and awaited the results (he concedes that the detention itself was lawful). See United States v. Alcaraz-Arellano, 441 F.3d 1252, 1258-59 (10th Cir.2006). In short, the records check involved no intrusion on his Fourth Amendment rights.